 



 
 
TRANSITION SERVICES AGREEMENT
by and between
PROQUEST COMPANY
and
SNAP-ON INCORPORATED
Dated as of November 28, 2006
 

 



--------------------------------------------------------------------------------



 



TRANSITION SERVICES AGREEMENT
     This TRANSITION SERVICES AGREEMENT, dated as of November 28, 2006 (this
“Agreement”), is by and between ProQuest Company, a Delaware corporation
(“Seller”), and Snap-on Incorporated, a Delaware corporation (“Buyer”). Seller
and Buyer may be referred to in this Agreement individually as a “Party” or
collectively as “Parties.” Capitalized terms used herein shall have the meanings
set forth in Article I unless otherwise defined herein.
     WHEREAS, Seller and Buyer entered into a Stock and Asset Purchase
Agreement, dated as of October 20, 2006, as amended November 1, 2006 (the
“Purchase Agreement”), pursuant to which Buyer agreed to acquire the Acquired
Business from Seller;
     WHEREAS, Seller’s operations other than the Acquired Business currently
provide certain services to the Acquired Business, and the Acquired Business
currently provides certain services to Seller and its Subsidiaries;
     WHEREAS, (i) Buyer wishes that Seller or one of its Subsidiaries continue
to provide certain of such services to Buyer after the Closing so that Buyer may
operate the Acquired Business in all material respects in the manner in which
the Acquired Business was run by Seller prior to Closing, and Seller wishes to
provide such services or cause such services to be provided for a limited
duration, all as more fully set forth herein and (ii) Seller wishes that Buyer
or one of its Subsidiaries to provide certain of such services to Seller after
the Closing and Buyer wishes to provide such services or cause such services to
be provided for a limited duration, all as more fully set forth herein; and
     NOW THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. As used in this Agreement, the following terms have the
meanings set forth or referenced below:
     “Affiliates” shall mean, with respect to any Person, any other Person that
controls, is controlled by, or is under common control with such Person. The
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person, by
ownership of securities, contract, credit arrangement or otherwise.
     “Agreement” means this Transition Services Agreement, as the same may be
amended or supplemented from time to time in accordance with the terms hereof.
     “Buyer” has the meaning set forth in the introductory paragraph of this
Agreement.
     “Buyer Services” has the meaning set forth in Section 2.2.

 



--------------------------------------------------------------------------------



 



     “Business Day” means any day, excluding Saturday, Sunday and any other day
on which commercial banks in New York, New York are authorized or required by
Law to close.
     “Force Majeure” has the meaning set forth in Section 7.12.
     “Governmental Authority” shall mean any foreign, federal, state, provincial
or local governmental or regulatory commission, board, bureau, agency, court or
regulatory or administrative body.
     “Law” shall mean any foreign, federal, state or local law, statute,
ordinance, regulation, rule, constitution, code, order or treaty of any
Governmental Authority.
     “Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or other entity.
     “Providing Party” means (a) Seller, with respect to its provision of the
Seller Services hereunder, and (b) Buyer, with respect to its provision of the
Buyer Services hereunder.
     “Purchase Agreement” has the meaning set forth in the first “Whereas”
clause.
     “Recipient Party” means (a) Buyer, with respect to Seller’s provision of
the Seller Services hereunder, and (b) Seller, with respect to Buyer’s provision
of the Buyer Services hereunder.
     “Seller” has the meaning set forth in the introductory paragraph of this
Agreement.
     “Seller Services” has the meaning set forth in Section 2.1.
     “Service” or “Services” means either the Buyer Services or the Seller
Services.
     “Service Provider” means (a) Seller or a Subsidiary which is providing to
or obtaining for Buyer, or any Subsidiary, the particular Seller Service
pursuant to Section 2.1, (b) Buyer or a Subsidiary which is providing to or
obtaining for Seller, or any Subsidiary the particular Buyer Service pursuant to
Section 2.2, or (c) any third party that is providing any Service to either
Party, which third party is to provide pursuant to Section 2.1 or Section 2.2.
     “Term” has the meaning set forth in Section 3.1.
     “Termination Date” has the meaning set forth in Section 3.1.
     1.2 Interpretation and Rules of Construction. In this Agreement, except to
the extent otherwise provided or that the context otherwise requires:
          (a) when a reference is made in this Agreement to an Article, Section
or Attachment, such reference is to an Article or Section of, or an Attachment
to, this Agreement unless otherwise indicated;
          (b) the headings for this Agreement are for reference purposes only
and do not affect in any way the meaning or interpretation of this Agreement;

-2-



--------------------------------------------------------------------------------



 



          (c) whenever the words “include,” “includes” or “including” are used
in this Agreement, they are deemed to be followed by the words “without
limitation”;
          (d) the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;
          (e) all terms defined in this Agreement have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto,
unless otherwise defined therein;
          (f) the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;
          (g) references to a Person are also to its successors and permitted
assigns;
          (h) the use of “or” is not intended to be exclusive unless expressly
indicated otherwise; and
          (i) all capitalized terms used herein, but not otherwise defined
herein, shall have the meanings ascribed to such terms in the Purchase
Agreement, which meanings are incorporated herein by reference.
ARTICLE II
SERVICES
     2.1 Seller Services. On the terms and conditions of this Agreement, Seller
hereby agrees to provide or cause one or more of its Subsidiaries or Affiliates
or a Service Provider that is providing a Service to Seller or any such
Subsidiary or Affiliate to provide the services listed on Attachment A (the
“Seller Services”) to Buyer for the Term of this Agreement with respect to each
Seller Service.
     2.2 Buyer Services. On the terms and conditions of this Agreement, Buyer
hereby agrees to provide or cause one or more of its Subsidiaries or Affiliates
or a Service Provider that is providing a Service to the Acquired Business to
provide the services listed on Attachment B (the “Buyer Services”) to Seller and
its Subsidiaries or Affiliates for the Term of this Agreement with respect to
each Buyer Service.
     2.3 Consent of Service Providers. Each Party’s obligation to deliver any
Service is conditioned upon such Party’s obtaining the consent, where necessary,
of any relevant third party Service Provider. If that consent cannot reasonably
be obtained, the Parties will use reasonable efforts to arrange for alternative
methods of delivering any such Service.

-3-



--------------------------------------------------------------------------------



 



ARTICLE III
TERM
     3.1 Term. Subject to the terms herein, this Agreement shall commence on the
Closing Date and shall terminate with respect to each Service on that date which
is one (1) year after the Closing Date, except (a) if Attachment A or Attachment
B expressly identifies a different expiration date for a particular Service,
such particular Service shall terminate on the identified different expiration
date, and (b) as terminated pursuant to Article VI (the “Termination Date”);
provided, however, that this Agreement shall continue until the last Termination
Date of a Service. The Parties may extend a Termination Date for a particular
Service upon mutual written agreement. With respect to each Service, the period
from the Effective Date to the Termination Date collectively with any extension,
the “Term”).
     3.2 Effect of Termination. Neither the termination of this Agreement with
respect to a Service pursuant to Article VI nor the expiration of this Agreement
with respect to a Service pursuant to Section 3.1 shall affect (i) the liability
of a Party for breach of this Agreement, (ii) the obligations of a Party to make
payments when due hereunder or (iii) the provisions contained in Articles IV, V,
VI and VII and the related definitions, each of which shall survive the
termination or expiration of this Agreement.
ARTICLE IV
PRICING AND PAYMENT
     4.1 Pricing. Subject to Sections 4.2 and 4.3, each Service rendered
pursuant to this Agreement shall be charged to and payable by the Recipient
Party monthly at the price set forth in the completed Attachment A or Attachment
B, as the case may be, related to such Service.
     4.2 Changes. During the Term with respect to each Service, in the event
that a Recipient Party asks the Providing Party to (a) make any change to a
Service provided by the Providing Party which would cause such Service to no
longer be provided in substantially the manner and to the extent that it was
provided by a Service Provider to the Acquired Business prior to the Closing
Date or (b) provide any service that does not constitute a Service whether or
not provided by the Providing Party prior to the Closing Date, the Providing
Party shall use commercially reasonable efforts to cause a Service Provider to
make such change or provide such service if Buyer and Seller mutually agree,
each in its reasonable discretion, to make such change or provide such service.
The price charged by such Service Provider to the Recipient Party, for such
changed or provided Service shall be set forth on a revised Attachment A or
revised Attachment B, as the case may be, which shall replace the version
attached hereto.
     4.3 Payment Terms. Fees and expenses shall be charged in arrears each month
for Services rendered and expenses incurred during the immediately preceding
calendar month. In the case of disputed invoices, the Recipient Party will not
be obligated to pay that portion of the invoice that is reasonably in dispute
until the dispute is resolved pursuant to Section 7.11.

-4-



--------------------------------------------------------------------------------



 



ARTICLE V
WARRANTY AND LIABILITY
     5.1 Performance of Services. Each Party warrants that the Services
performed by it, and by any other Service Provider shall be performed in a
workmanlike manner and at a quality consistent with that provided to the
Acquired Business by Seller.
     5.2 Service Provider Warranties and Indemnities. During the Term of this
Agreement, upon the Recipient Party’s written request, the Providing Party shall
use commercially reasonable efforts to pursue any warranty or indemnity under
any contract with a third party Service Provider on the Recipient Party’s behalf
and at the Recipient Party’s request with respect to any Service provided to the
Recipient Party by any third party Service Provider. The Recipient Party shall
reimburse the Providing Party for all reasonable out-of-pocket costs incurred by
the Providing Party in connection with pursuing any such warranty or indemnity.
     5.3 Limitation on Damages. THE MAXIMUM LIABILITY OF THE PROVIDING PARTY,
ITS DIRECTORS, OFFICERS, AND AFFILIATES, TO THE RECIPIENT PARTY FOR DAMAGES FOR
ANY AND ALL CAUSES WHATSOEVER, AND THE RECIPIENT PARTY’S MAXIMUM REMEDY,
REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT OR OTHERWISE, SHALL
BE LIMITED TO AN AMOUNT EQUAL TO THE TOTAL FEES PAID BY SUCH RECIPIENT PARTY TO
THE PROVIDING PARTY HEREUNDER FOR THE PORTION OF THE SERVICES GIVING RISE TO ANY
CLAIM. IN NO EVENT SHALL THE PROVIDING PARTY, ITS DIRECTORS, OFFICERS,
SUBSIDIARIES, AND AFFILIATES BE LIABLE FOR ANY LOST DATA OR CONTENT, LOST
PROFITS, BUSINESS INTERRUPTION OR FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES ARISING OUT OF OR RELATING TO THE
SERVICES PROVIDED UNDER THIS AGREEMENT, EVEN IF THE PROVIDING PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING THE FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.
ARTICLE VI
TERMINATION
     6.1 Termination of Services. This Agreement is a master agreement and shall
be construed as a separate and independent agreement for each and every Service
provided under this Agreement. Any termination or expiration of this Agreement
with respect to any Service shall not terminate this Agreement with respect to
any other Service then being provided under this Agreement.
     6.2 Notice of Termination. Subject to Section 6.1 hereof, upon written
notice either Party may terminate this Agreement with respect to any Service if
there has occurred a material breach of this Agreement by the other party with
respect to such Service, unless within a period of thirty (30) days after
receipt of such notice the breaching party remedies the breach. For so

-5-



--------------------------------------------------------------------------------



 



long as a material breach is not remedied, the non-breaching party may choose to
suspend its own performance with respect to such Service.
     6.3 Post-Termination. Upon the expiration or termination of this Agreement
with respect to any Service, all rights under this Agreement to receive such
Service will cease.
     6.4 Right of Termination.
          (a) Except as otherwise provided in Attachment A with respect to a
particular Service, Buyer may terminate this Agreement for any reason with
respect to any Seller Service upon thirty (30) days’ prior written notice to
Seller.
          (b) Except as otherwise provided in Attachment B with respect to a
particular Service, Seller may terminate this Agreement for any reason with
respect to any Buyer Service upon thirty (30) days’ prior written notice to
Buyer.
ARTICLE VII
MISCELLANEOUS
     7.1 Notices. All communications provided for hereunder shall be in writing
and shall be deemed to be given when delivered in person or by private courier
with receipt, when telefaxed and received, and,
If to Buyer:
Snap-on Incorporated
2801 80th Street
Kenosha, Wisconsin 53143
Attention: Martin M. Ellen, Chief Financial Officer
Fax: 262-656-5221
with a copy to:
Snap-on Incorporated
2801 80th Street
Kenosha, Wisconsin 53143
Attention: Susan F. Marrinan, Chief Legal Officer
Fax: 262-656-4762
Quarles & Brady LLP
One South Pinckney Street
Suite 600
Madison, Wisconsin 53701-2113
Attention: Mark T. Ehrmann, Esquire
Fax: 608-294-4944

-6-



--------------------------------------------------------------------------------



 



If to Seller:
ProQuest Company
789 Eisenhower Parkway
P.O. Box 1346
Ann Arbor, Michigan 48106
Attention: General Counsel
Fax: 734-997-4040
with a copy to:
McDermott Will & Emery LLP
227 West Monroe Street
Chicago, Illinois 60606
Attention: Thomas J. Murphy, P.C.
Fax.: 312-984-7700
or to such other address as any such Party shall designate by written notice to
the other parties hereto.
     7.2 Survival. The termination or expiration of the Term, howsoever
occasioned, shall not affect any of the provisions of this Agreement which are
expressly or by implication to come into or continue in force after such
termination or expiration.
     7.3 Amendment; Waiver. This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by the Parties hereto.
No waiver by either Party of any of the provisions hereof shall be effective
unless explicitly set forth in writing and executed by the Party so waiving. The
waiver by any Party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach.
     7.4 Expenses. Except as otherwise expressly provided herein or in the
Purchase Agreement, each Party to this Agreement shall pay its respective
expenses (such as legal, investment banker and accounting fees) incurred in
connection with the origination, negotiation, execution and performance of this
Agreement. The provisions of this Section 7.4 shall survive any termination of
this Agreement.
     7.5 Entire Transaction. This Agreement and the documents referred to herein
and therein contain the entire understanding among the Parties as to the
transactions contemplated hereby and supersede all other agreements,
understandings and undertakings among the Parties on the subject matter hereof.
All exhibits and schedules hereto are hereby incorporated by reference and made
a part of this Agreement.
     7.6 Other Rules of Construction. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. Any undertakings,
representations and indemnities contained in this Agreement are made and given
subject to the contents of the Attachments attached hereto

-7-



--------------------------------------------------------------------------------



 



and are deemed to be modified and amended accordingly. No matter disclosed with
respect to a specific Attachment shall be deemed to be an exception to any other
Attachment hereunder, unless the applicability of such item is reasonably
apparent by reference to such other Attachment.
     7.7 Partial Invalidity. In the event that any provision of this Agreement
shall be held invalid or unenforceable by any court of competent jurisdiction,
such holding shall not invalidate or render unenforceable any other provision
hereof.
     7.8 Authorship. The Parties agree that the terms and language of this
Agreement were the result of negotiations between the Parties and, as a result,
there shall be no presumption that any ambiguities in this Agreement shall be
resolved against either Party. Any controversy over construction of this
Agreement shall be decided without regard to events of authorship or
negotiation.
     7.9 Assignment. This Agreement shall bind and inure to the benefit of the
Parties and their respective successors and permitted assigns. This Agreement
shall not be assigned by either Party without the prior express written consent
of the other Party, which consent shall not be unreasonably withheld. This
Agreement does not create any rights, claims or benefits inuring to any person
that is not a Party nor create or establish any third-party beneficiary hereto,
unless expressly provided herein.
     7.10 Governing Law. The Governing Law provision contained in the Purchase
Agreement shall govern this Agreement with respect to the law governing this
Agreement.
     7.11 Dispute Resolution.
          (a) Negotiation. Should a dispute arise between the Parties relating
to this Agreement, the Parties will in good faith attempt to resolve the dispute
between their respective business contacts. Either Party may give notice of such
a dispute to the representative of the other party identified in Section 7.1
(Notice), and the business contacts will meet and attempt to resolve the dispute
within ten (10) Business Days following delivery of such notice.
          (b) Senior Executives. Failing resolution during the period provided
in the preceding paragraph (a), each Party shall proceed with a hearing by
senior executives of Buyer and Seller (“Senior Executives”). Each Party shall
appoint a Senior Executive, and the Senior Executives shall meet in person
within ten (10) Business Days after the end of the period described in the
preceding paragraph (a) and in good faith attempt to resolve the dispute. If the
Senior Executives cannot resolve the dispute within fifteen (15) Business Days
after their initial meeting, the aggrieved Party may terminate this Agreement
and exercise such other remedies as may be available to it (whether at law or in
equity).
     7.12 Force Majeure. Neither Buyer, nor Seller, shall be held responsible
for failure or delay in delivery of Services hereunder, if such failure or delay
is due to an event Force Majeure. Subject to the following paragraph, in the
event of failure of or delay in the provision or acceptance of Services under
this Agreement as a result of any acts of God or governmental authority, war,
terrorism, strikes, boycotts, labor disputes or other forms of concerted
activity, fire or other loss of facilities, accident or any other cause beyond
its control (“Force Majeure”),

-8-



--------------------------------------------------------------------------------



 



the invoice price of such Services ordered may be reduced accordingly by written
notice by either Party to the other. If the performance of this Agreement by
either Party hereunder is prevented, restricted or interfered with by reason of
a Force Majeure event, the Party whose performance is so affected, upon giving
prompt notice to the other Party, shall be excused from such performance to the
extent of such Force Majeure event; provided, however, that (a) the Party so
affected shall take all commercially reasonable steps to avoid or remove such
causes of nonperformance and shall continue performance hereunder with dispatch
whenever such causes are removed and (b) the term of this Agreement and the
duration of the performance of the Services rendered or stopped due to such
Force Majeure shall be extended for the number of days that such Service is
materially impacted by the Force Majeure (provided that such extension shall not
be greater than thirty (30) days).
     7.13 Conflicts. To the extent this Agreement is in conflict with any
Attachment hereto, the Attachment will take precedence.
     7.14 Sales and Use Taxes. The Providing Party shall use reasonable efforts,
consistent with past practice, to comply with all applicable sales and use tax
collection, remittance and accounting and other obligations with respect to
transactions billed by the Providing Party on behalf of the Recipient Party
pursuant to this Agreement, and shall provide the Recipient Party and its
authorized representatives with all information in the possession of the
Providing Party reasonably relating thereto. Seller and Buyer shall reasonably
cooperate with respect to such sales and use tax collection, remittance,
accounting and other obligations, including audits with respect thereto.
     7.15 Severability. If any provision of this Agreement shall be declared by
any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.
     7.16 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Transition Services
Agreement to be duly executed as of the date first above written.

                      PROQUEST COMPANY    
 
               
 
  By:   /s/ Todd W. Buchardt     
 
      Name:   Todd W. Buchardt   
 
      Title:   Senior Vice President, General Counsel, Secretary     
 
         
 
   
 
                    SNAP-ON INCORPORATED    
 
               
 
  By:   /s/ Martin M. Ellen                   
 
      Name:   Martin M. Ellen     
 
      Title:   Senior Vice President-Finance and Chief Financial Officer     
 
         
 
   

 